847 F.2d 1435
Thomas G. KOCH, Plaintiff-Appellant,v.CITY OF HUTCHINSON:  Joan Schrag, Mayor of Hutchinson;  BillBornholdt, City Commissioner of Hutchinson;  RalphGingerich, City Commissioner of Hutchinson;  John Corey,City Commissioner of Hutchinson;  Dan Robinson, CityCommissioner of Hutchinson;  George Pyle, City Manager ofHutchinson;  and Dallas L. Jones, Fire Chief of Hutchinson,Defendants-Appellees.
No. 83-2561.
United States Court of Appeals,Tenth Circuit.
April 29, 1987.

Prior report:  10th Cir., 814 F.2d 1489.
Before HOLLOWAY, Chief Judge, and SETH, McKAY, LOGAN, SEYMOUR, MOORE, ANDERSON, TACHA and BALDOCK, Circuit Judges.


1
This matter comes on for consideration of appellees' petition for rehearing and suggestion for rehearing en banc.


2
Upon consideration whereof, the court grants rehearing en banc, limited to those issued discussed in Part VI of the majority opinion and in Judge Seth's dissent.  The parties shall file simultaneous supplemental briefs addressing these issues on or before May 20, 1987.  Each party may file a reply brief within 14 days of filing and service of opposing party's supplemental brief.


3
This case will be set for oral argument and submitted to the court en banc at an early date and the parties will be notified.